Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-26 are currently pending in the instant application.  Claims 16-21 are rejected and claims 1-15 and 22-26 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application claims benefit of US Provisional Application 63/015,167, filed on April 24, 2020. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election without traverse of Group II in the reply filed on September 6, 2022 is acknowledged.
Subject matter not encompassed by elected Group II are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.

B. Status of the Claims
	i.	Scope of the Search and Examination of Elected Subject Matter

    PNG
    media_image1.png
    227
    263
    media_image1.png
    Greyscale

(example 5)
The above structure is the provisional elected species. 

ii.	Extended Prior Art Search M.P.E.P. §803.02
Following election, the Markush-type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  If the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.  On the other hand, should the examiner determine that the elected species is allowable, the examination of the Markush-type claims will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the non-elected species held withdrawn from further consideration.  The prior art search, however, will not be extended unnecessarily to cover all nonelected species.  
As indicated above, Examiner searched the compound based on the elected species, above, in response to the requirement to restrict the products of Formula (I), wherein: there was prior art of record that anticipated or rendered obvious the elected species and therefore the scope of the subject matter was not extended or broadened in pursuant to M.P.E.P. § 803.02.  

iii.	Non-elected Subject Matter Withdrawn 37 C.F.R. §1.142(b)
    	The non-elected subject matter withdrawn are the triazoline-triglyceride molecule as defined in claim 16 in claims 16-21 (in-part) excluding the elected species 

    PNG
    media_image1.png
    227
    263
    media_image1.png
    Greyscale
 as well as the claims 1-15 and 22-26.

IV.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santra (The American Chemical Society Petroleum Research Fund, 62nd Annual Report on Research, 2017).  The instant invention claims  

    PNG
    media_image2.png
    221
    661
    media_image2.png
    Greyscale
wherein the elected species is  
    PNG
    media_image1.png
    227
    263
    media_image1.png
    Greyscale
.
 The Santra reference teaches the development of a one-step, green chemistry approach for the low-cost synthesis of petroleum-based building blocks and polymers for industrial applications.   The prior art also teaches that the species 
    PNG
    media_image3.png
    183
    240
    media_image3.png
    Greyscale
(see Figure 9, page 10) was prepared using this novel process.  This species of compound anticipates the elected species of the instant invention since the compounds are the same.  

	Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The “derivatives” of the alkyl and aryl azide found in the definition of “linking moiety” are not defined in the specification so as to know the structures of the compounds that are included and/or excluded by the term.  Therefore, the specification lacks adequate support for claim 12.  Applicants are suggested to amend claim 21 by deleting the term “derivatives” to overcome the rejection.

V.  	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 6:30 AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626